Title: [Diary entry: 31 August 1788]
From: Washington, George
To: 

Sunday 31st. Thermometer at 76 in the Morning—76 at Noon and 72 at Night. A Little Rain, with some thunder & lightning fell in the Night. Morning & most part of the day cloudy with appearances of Rain but none fell—the Wind at No. Et., & sometimes Easterly all day. Mr. Murray and his wife, Colo. Fitzgerald; a Mr. Hancock and Son, the former a Merchant of London, a Mr. Aitkinson (all three introduced by Colo. Fitzgerald), and Captn. Gregory came here to dinner and returned to Alexandria afterwards. Mr. Tracy who came here last night remained.